          Case 1:21-cv-11272-WGY Document 2 Filed 08/04/21 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE
 COMMISSION,                                         Civil Action No. 21-cv-11272-___
                Plaintiff,
     v.

 LUIS JIMENEZ CARRILLO, AMAR
 BAHADOORSINGH, JUSTIN ROGER
 WALL, and JAMIE SAMUEL WILSON,
                     Defendants,

 and

 HAYDEE YOLANDA SANCHEZ DIAZ
 MONGE, MARTHA Y. JIMENEZ
 TRUST, and CHARLES A. CARRILLO
 TRUST,

                          Relief Defendants.



                       PLAINTIFF’S MOTION FOR AN
           ORDER FREEZING ASSETS AND OTHER EQUITABLE RELIEF

       Pursuant to Fed. R. Civ. P. 65(b), plaintiff United States Securities and Exchange

Commission (the “Commission”) hereby files this motion for entry of an order freezing assets

belonging to, controlled by, or used for the benefit of, defendant Luis Jimenez Carrillo

(“Carrillo”) and permitting alternative service of the pleadings in this case on all defendants. A

proposed form of Order is attached hereto. In support of this motion, the Commission submits

the accompanying memorandum of law, the declaration of Trevor Donelan and six exhibits to

accompany that declaration.

       WHEREFORE, the Commission respectfully requests that the Court enter the proposed

Order Freezing Assets and for Other Equitable Relief filed herewith.
          Case 1:21-cv-11272-WGY Document 2 Filed 08/04/21 Page 2 of 3



                                              Respectfully submitted,

                                              SECURITIES AND EXCHANGE COMMISSION
                                              By its attorneys,

                                               /s/ Kathleen Burdette Shields
                                              Kathleen Burdette Shields (Mass Bar No. 637438)
                                              Eric A. Forni (Mass Bar No. 669685)
                                              Susan Anderson (DC Bar No. 978173)
                                              Amy Gwiazda (Mass Bar No.663494)
                                              SECURITIES AND EXCHANGE COMMISSION
                                              Boston Regional Office
                                              33 Arch St., 24th Floor
                                              Boston, MA 02110
                                              Phone: (617) 573-8904 (Shields direct);
                                              (617) 573-8827 (Forni direct);
                                              (617) 573-4538 (Anderson direct)
                                              Fax: (617) 573-4590 (fax)
                                              shieldska@sec.gov; fornie@sec.gov;
                                              andersonsu@sec.gov

DATED: August 4, 2021


                                      Certificate of Service

        I hereby certify that, on August 4, 2021, a true and correct copy of the foregoing
document, the supporting memorandum of law, the proposed order and the supporting
declaration of Trevor Donelan and its exhibits were filed through the Court’s CM/ECF system,
and accordingly, the document will be sent electronically to all participants registered to receive
electronic notice in this case. In addition, the Commission will serve a copy of the foregoing
document on the following individuals and entities, who are not represented or registered to
receive electronic notices in this case, by the following means:

Defendants:
Luis Carrillo
       By email to counsel who represented Carrillo in past Commission matters but whose
       representation is uncertain in this case

Amar Bahadoorsingh
      By email to counsel who represented Bahadoorsingh during a related investigation, but
      whose representation in this matter is uncertain and by email addresses used in
      connection with his companies and/or bank or brokerage accounts

Justin Roger Wall

                                                 2
         Case 1:21-cv-11272-WGY Document 2 Filed 08/04/21 Page 3 of 3



       By email addresses used in connection with his companies and/or brokerage accounts

Jamie Samuel Wilson
       By email addresses used in connection with his companies and/or brokerage accounts

Haydee Yolanda Sanchez Diaz Monge
      By overnight mail to her address available through public records

Martha Y. Jimenez Trust
       By overnight mail to the owners’ address of record on real estate documents

Charles A Carrillo Trust
       By overnight mail to the owners’ address of record on real estate documents


                                         /s/ Kathleen Burdette Shields
                                             Kathleen Burdette Shields




                                               3
